 


109 HR 5163 IH: Federal and Small Business Telework Promotion Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5163 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Administrator of the Small Business Administration to conduct a pilot program to raise awareness about telework among small business employers, and to encourage such employers to offer telework options to employees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal and Small Business Telework Promotion Act. 
2.FindingsThe Congress finds that— 
(1)Federal, State, and local governments spend billions of dollars annually on the Nation’s transportation needs; 
(2)congestion on the Nation’s roads costs over $63,000,000,000 annually in lost work time, fuel consumption, and costs of infrastructure and equipment repair; 
(3)on average, on-road vehicles contribute 34 percent of nitrogen oxides emissions; 
(4)it is estimated that staying at home to work requires 3 times less energy consumption than commuting to work; 
(5)in 2000, it was reported that if an identified 10 to 20 percent of commuters switched to teleworking, 1,800,000 tons of regulated pollutants would be eliminated, 3,500,000,000 gallons of gas would be saved, 3,100,000,000 hours of personal time would be freed up, and maintenance and infrastructure costs would decrease by $500,000,000 annually because of reduced congestion and reduced vehicle miles traveled; 
(6)the average American daily commute is 49 minutes for a 24-mile round trip (a total of 100 hours per year); 
(7)the increase in work from 1969 to 1996, the increase in hours mothers spend in paid work, combined with a shift toward single-parent families resulted in families on average experiencing a decrease of 22 hours a week (14 percent) in parental time available outside of paid work they could spend with their children; 
(8)today 60 percent of the workforce is involved in information work (an increase of 43 percent since 1990) allowing and encouraging decentralization of paid work to occur; 
(9)telework reduces the volume of peak commuter traffic, thereby reducing traffic congestion and air pollution; 
(10)the Nation’s communities can benefit from telework, which gives workers more time to spend at home with their families; 
(11)it is in the national interest to raise awareness within the small business community of telework options for employees; 
(12)the small business community can benefit from offering telework options to employees because such options make it easier for small employers to retain valued employees and employees with irreplaceable institutional memory; 
(13)companies with telework programs have found that telework can boost employee productivity 5 percent to 20 percent, thereby saving businesses valuable resources and time; 
(14)individuals with disabilities, including disabled American veterans, who own or are employed by small businesses could benefit from telework to their workplaces;  
(15)telework has the potential to provide more employment opportunities in rural communities;  
(16)estimates indicate that about 40,000,000 Americans are currently teleworking;
(17)teleworking is seen as a valuable tool in worker productivity and is of interest to the Federal workforce; and
(18)the Government Accountability Office notes that 140,694 employees teleworked, representing a 37 percent increase from 2003, a growth that demonstrates a steady escalation over time as the overall number of teleworkers in the Federal Government has grown since 2001 with 72,844 teleworkers, in 2002 with 90,010 teleworkers, and in 2003 with 102,921 teleworkers.  
3.Reduction of employee vehicle fuel consumption by federal agenciesSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the following: 
 
(f)Reduction of Employee Vehicle Fuel Consumption by Federal Agencies 
(1)In generalEach agency shall take such actions as are necessary to reduce the level of fuel consumed by vehicles of employees of the agency (other than fuel used for military purposes), in connection with the employment of the employees, by (to the maximum extent practicable) 10 percent or more during the 1-year period beginning on the date of enactment of this subsection. 
(2)MethodsAn agency may use such methods as the agency determines are appropriate to achieve the target established by paragraph (1), including— 
(A)telework; 
(B)carpooling; 
(C)bicycling and walking to work; 
(D)fuel-efficient trip planning; 
(E)public transportation use; and 
(F)limiting travel days for vehicle travel outside the office. . 
4.Small business telework pilot program 
(a)In generalThe Administrator of the Small Business Administration shall carry out, in not more than 5 of the Small Business Administration’s regions, a pilot program under this section to raise awareness about telework among small business employers and to encourage such employers to offer telework options to employees. 
(b)Special outreach to individuals with disabilitiesIn carrying out the pilot program, the Administrator shall make special efforts to conduct outreach to— 
(1)businesses owned by or employing individuals with disabilities, and disabled American veterans in particular; 
(2)Federal, State, and local agencies having knowledge and expertise in assisting individuals with disabilities or disabled American veterans; and 
(3)any group or organization, the primary purpose of which is to aid individuals with disabilities or disabled American veterans. 
(c)Permissible activitiesIn carrying out the pilot program, the Administrator may only— 
(1)produce educational materials and conduct presentations designed to raise awareness in the small business community of the benefits and the ease of telework; 
(2)conduct outreach— 
(A)to small business concerns that are considering offering telework options; and 
(B)as provided in subsection (b); and 
(3)acquire telework technologies and equipment to be used for demonstration purposes. 
(d)Selection of regionsIn determining which regions will participate in the pilot program, the Administrator shall give priority consideration to regions in which Federal agencies and private-sector employers have demonstrated a strong regional commitment to telework. 
(e)Report to congressNot later than 2 years after the first date on which funds are appropriated to carry out this section, the Administrator shall transmit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report containing the results of an evaluation of the pilot program and any recommendations as to whether the pilot program, with or without modification, should be extended to include the participation of all Small Business Administration regions. 
(f)DefinitionsIn this section— 
(1)the term disability has the same meaning as in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102); and 
(2)the term telework means the performance of any portion of work functions by an employee outside the normal place of business under circumstances which reduce or eliminate the need to commute. 
(g)TerminationThe authority to carry out the pilot program under this section shall terminate 2 years after the first date on which funds are appropriated to carry out this section. 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Small Business Administration $5,000,000 to carry out this section. 
 
